Citation Nr: 0404527	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  03-08 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  The RO has provided all required notice and assistance as 
well as obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The RO initially denied service connection for 
schizophrenia in an unappealed August 1973 rating decision.  

3.  The issue of whether new and material evidence was 
received for the veteran's claim for entitlement to service 
connection for schizophrenia was denied by rating decisions 
in August 1974, May 1980 and August 1997; with respect to the 
August 1997 rating decision, the veteran was informed of the 
denial of his claim and his appellate rights by a letter 
dated in August 1997.

4.  The veteran did not perfect a timely appeal to the Board 
of the 1997 rating decision with respect to this issue and, 
therefore, this is the last final rating action of record 
addressing this issue on any basis.

5.  The evidence submitted since the August 1997 rating 
decision consists of the veteran's written arguments, as well 
as VA medical records dated in December 1997, February 1998, 
March 1998 and March 2000, which contain information that is 
cumulative of contentions of record at the time of the August 
1997 rating decision and does not raise a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSION OF LAW

New and material evidence having not been received since the 
August 1997 rating decision denying the veteran's claim for 
entitlement to service connection for schizophrenia, the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), overruled in part by Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  These amendments revised the 
definition of new and material evidence.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156(a)).  This revision is applicable to claims filed on or 
after August 29, 2001, and, therefore, is applicable to the 
veteran's appeal since his attempt to reopen his claim for 
service connection was filed in September 2001.

The Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§5102 and 
5103 (West 2002).  In the present case, the veteran filed a 
claim for entitlement to service connection for schizophrenia 
in September 2001.  In November 2001, the RO issued a letter 
that notified the veteran of the evidence required for a 
grant of his claim.  Specifically, it explained which 
evidence the VA would obtain and which evidence the veteran 
was responsible to obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The November 2001 letter also explained the definition of 
"new and material evidence," which must be received by the 
RO to reopen an unappealed, previously denied claim for 
service connection.  It also requested additional information 
from the veteran relevant to his claim for entitlement to 
service connection for schizophrenia.  In addition, the RO 
issued a statement of the case (SOC) dated in March 2003, 
which contained the required VCAA notifications as well as 
the regulations defining the term "new and material 
evidence."  

The Board notes that neither the VCAA letter nor the SOC cite 
to the new regulations, effective August 29, 2001 and 
applicable to this claim.  Specifically, the VCAA letter 
defines the term "material" as "information [that] must 
bear directly and substantially upon the issue for 
consideration."  Similarly, the SOC defines new and material 
evidence as "evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  Nevertheless, the Board 
finds the RO's failure to notify the veteran of the new 
regulations pertaining to "new and material evidence" to be 
harmless error and not prejudicial to the veteran, because 
the old regulations under which the RO considered the claim 
are more liberal than the new regulations, which require that 
the evidence raise a reasonable possibility of substantiating 
the claim.  Since, as set forth in Section II below, the 
evidence submitted by the veteran since the August 1997 
rating decision is not "new and material" under either the 
old or new regulations, because there is no prejudice to the 
veteran resulting from not being provided the new regulations 
which are more stringent that the old regulations under which 
the RO denied his claim, and be because no benefit will 
accrue to the veteran from a remand to provide him the new 
regulations, the Board will proceed to consider his claim.

In addition, with respect to the timing of the RO's November 
2001 letter, in a recent case, Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan. 13, 2004), the United States Court 
of Appeals for Veterans Claims (Court) held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; and that 
under section 5103(a), a claimant must be given notice before 
an initial unfavorable RO decision on the claim.  In this 
case, this directive has been satisfied, as the unfavorable 
RO decision that is the basis of this appeal was made 
following the required notice.

The Board concludes, therefore, that the discussions therein 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim, thereby meeting 
the notification requirements of the VCAA.  

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  In the 
present case, the RO notified the veteran of the necessary 
evidence in the VCAA letter dated in November 2001 and the 
SOC dated in March 2003.  Furthermore, pursuant to the 
veteran's response to the RO's request for information in 
these documents, the RO requested and obtained all relevant 
medical records for treatment received from December 1997 
through March 1998 at the Memphis VA facility.  In addition, 
in accordance with the provisions of the VCAA, the RO made 
reasonable efforts to obtain the medical records relating to 
the veteran's treatment from October 2001 through November 
2001, at the prison in which he was incarcerated.  
Specifically, the RO sent a letter to Dr. W, who the veteran 
identified as his treating physician in prison, dated in 
December 2001.  Following Dr.W's failure to respond to its 
initial request, the RO sent another request dated in March 
2002.  The RO also sent a letter dated in March 2002 to the 
veteran, informing him that Dr. W had failed to respond to 
its initial request for medical records.  The veteran did not 
respond to this letter nor has he ever submitted medical 
evidence from Dr. W.  The veteran also has not identified any 
additional evidence relevant to his claim.  In addition, the 
veteran submitted a letter dated in August 2003, in which he 
requested that the RO "speed up the process" on his claim.

The Board also notes that the veteran is incarcerated for a 
felony conviction and, therefore, was unable to attend a 
scheduled hearing before the Board.  The duty to assist 
incarcerated veterans requires VA to tailor its assistance to 
meet the peculiar circumstances of confinement, as such 
individuals are entitled to the same care and consideration 
given their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  However, the Court has held that VA is not 
authorized by statute or regulation to subpoena the warden of 
a state correctional facility and direct the release of the 
veteran from that facility.  See Bolton v. Brown, 8 Vet. App. 
185, 191 (1995).  Under these circumstances, no further duty 
is owed the veteran pertaining to a hearing.  Nonetheless, 
the Board notes that the veteran has submitted numerous 
written statements in support of his claims and his 
representative has provided written argument dated in July 
2003, on the veteran's behalf.  As a result, although the 
veteran had not had a hearing, his assertions, and those 
advanced by his representative, on his behalf, clearly are of 
record.  Finally, as set forth in the preceding paragraph, 
there is no indication that there is additional, existing 
evidence outstanding that is necessary for a fair 
adjudication of the issues on appeal.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Quartuccio, supra. 


II.  Legal Criteria/Analysis

Applicable law provides that a claim that is the subject of a 
prior final decision may nevertheless be reopened upon 
presentation of "new and material evidence."  See 38 
U.S.C.A. § 5108 (West 2002).  "New and material evidence" 
means evidence not previously submitted to agency 
decisionmakers that by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  In addition, the 
evidence is neither cumulative nor redundant, and, by itself 
or in connection with evidence previously assembled must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  In addition, in determining 
whether evidence is "new and material," the credibility of 
the new evidence must be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992); but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").

A review of the claims file reveals that the RO denied the 
veteran's claim for service connection for schizophrenia in 
an August 1973 rating decision.  By way of background, the 
August 1973 rating decision considered the veteran's service 
records, which included a Depot Aptitude Board referral form 
for individuals considered unsuitable for service (the "DAB 
referral") dated in April 1973, which describes the veteran 
as a "constant problem" with a "defective attitude."  The 
DAB contained the further description of the veteran's 
disposition during his service as continually "disrespectful 
and insubordinate" and concludes by stating, "further 
attempts to train [the veteran] would be a complete waste of 
time."  

The veteran's VA inpatient treatment records dated from May 
to June 1973 indicated the veteran was delusional and 
catatonic.  Following treatment at the VA facility, he was 
released in less than one month, as competent and able to 
work.  The August 1973 rating decision denied the veteran's 
claim for entitlement to service connection for a nervous 
condition because the evidence did not demonstrate that his 
condition was incurred in or aggravated by his 60 days of 
service.  

The veteran was notified of the decision in a letter dated in 
August 1973.  The veteran filed a Notice of Disagreement 
(NOD) with the August 1973 rating decision.  However, the 
veteran did not file a timely appeal following the RO's 
issuance of an SOC dated in December 1973.  There is no 
indication that the SOC and accompanying notification letter 
were returned as undeliverable or otherwise not received by 
the veteran, and, therefore, that decision is final.  38 
U.S.C.A. § 7105 (2002); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2003).

In subsequent rating decisions dated in August 1974, May 1980 
and August 1997,  the RO found no new and material evidence 
to reopen the veteran's claim for entitlement to service 
connection for schizophrenia.  Although the RO notified the 
veteran of each denial by letter sent to his address of 
record, the veteran failed to initiate an appeal of any of 
these decisions.  There is no indication that the letters 
were returned as undeliverable or otherwise not received by 
the veteran.  As a result, these rating decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2003).

In September 2001, the veteran applied to reopen this claim.  
In April 2002, the RO denied the veteran's claim after 
determining that new and material evidence had not been 
presented.  

The most recent and final denial of the veteran's claim was 
the rating decision dated in August 1997.  Therefore, the 
Board must determine if new and material evidence has been 
submitted since the April 1997 decision.  See 38 U.S.C.A. § 
5108 (West 2002).  

Evidence of record at the time of the August 1997 rating 
decision consists of service medical records of treatment at 
VA facilities; records from multiple VA hospitalizations from 
May 1973 to March 1997; a letter dated after the veteran's 
service, prepared by a state prison psychiatrist; and, 
numerous statements and correspondence from the veteran and 
his friends.  The August 1973 rating decision found that the 
veteran's psychiatric disorder existed prior to service and 
was neither incurred in nor aggravated by his brief military 
service.  It also found no evidence of an etiologic 
relationship between the veteran's schizophrenia shown after 
discharge and his period of service.  The August 1997 rating 
decision found no new and material evidence to reopen the 
claim.

The veteran's medical records from late 1973 through 1997 
contain diagnoses that alternate between psychosis, 
personality disorder, competence and drug dependency.  
Specifically, VA Hospital Summary for the period May 1974 to 
June 1974 contain a diagnosis of schizophrenia, while VA 
hospital summary records for the period June 1974 to July 
1974 indicate the veteran suffered from "passive-aggressive 
personality disorder" and contain questions about his 
"historical diagnosis of schizophrenia."  In addition, 
subsequent Hospital Summary records for the period June 1976 
to August 1976 contain a diagnosis of drug dependency.  The 
veteran was also diagnosed as drug dependent in VA clinical 
reports dated in August 1976.  Finally, progress notes dated 
in August 1980, indicate the veteran had a "character 
disorder with drug and alcohol abuse with no psychotic 
symptoms."  These notes also describe the veteran as 
"manipulative."  The veteran's claim file also contains a 
letter, dated in June 1982, from a prison psychologist, who 
treated the veteran, which indicated he "presents an unclear 
diagnostic picture of numerous possibilities including 
malingering, physical illness, psychosomatic disorder, mental 
illness and sociopathy."

In addition, the claims file contains lay statements from two 
of the veteran's friends, which describe the veteran's nerves 
as normal prior to service and abnormal following his 
separation from service.  In summary, the evidence of record 
prior to the August 1997 rating decision was inconclusive as 
to the veteran's mental condition and contained no evidence 
that causally connected his mental condition to his 60 days 
of service.

Based on the aforementioned evidence, the RO concluded that 
there was no competent evidence showing that the veteran's 
mental condition was due to his 60 days of service, and, 
therefore, denied his claim to reopen in an unappealed rating 
decision dated in August 1997.  This is the last final 
decision dealing with this issue on any basis.

Evidence received since the August 1997 rating decision 
consists of statements from the veteran and VA medical 
records dated in December 1997, February 1998, March 1998 and 
March 2000. 

This evidence was not of record at the time of the August 
1997 rating decision and is "new" within the meaning of 38 
C.F.R. § 3.156 (1991) and (2003).  However, the Board finds 
that this evidence is not material, under either the old or 
new regulations.  It neither relates to an unestablished fact 
necessary to substantiate the veteran's claim, as required by 
the new regulations, nor is it "so significant that it must 
be considered in order to fairly decide the merits of the 
claim," as required by the old regulations. 

As mentioned above, the pertinent evidence consists of 
progress notes regarding the veteran's present complaints of 
psychosis and requests for hospitalization, information 
demonstrating the veteran's drug and alcohol condition as 
well as the veteran's written arguments that he incurred his 
psychological disability from service.  None of this evidence 
is competent evidence to establish the fact that the veteran 
has a current psychological condition that is etiologically 
related to his service.  By contrast, the evidence is 
irrelevant and in some instances contradictory to the 
veteran's claims for entitlement to service-connection for 
schizophrenia.  In fact, the evidence is simply cumulative of 
evidence of record at the time of the August 1997 rating 
decision.  It also does not establish that the veteran has a 
present mental condition that is etiologically related to his 
60 days of service.  Significantly, Indeed, the Board notes 
that the claims file contains no evidence of a causal 
connection between the veteran's mental condition and his 
service.  

The Board also finds the veteran's written arguments do not 
constitute competent medical evidence of a nexus between his 
claimed mental condition and his 60 days of service.  Such 
statements are merely lay speculation on medical issues 
involving the presence or etiology of a disability, are not 
probative of the claim on appeal, and, therefore, are not 
deemed to be "material."  See Pollard v. Brown, 6 Vet. App. 
11 (1993) (pursuant to Espiritu v. Derwinski, 2 Vet. App. 492 
(1992), stating in the absence of any independent supporting 
clinical evidence from a physician or other medical 
professional, "[t]he veteran's own statements expressing his 
belief that his disabilities are service connected . . . are 
not probative."  Espiritu, 2 Vet. App. at 495; see also, 
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108).  In the present case, since 
there is no competent medical evidence to support the 
veteran's assertions, they are of minimal probative value.  
Espiritu, supra.

The Board therefore finds that the newly submitted evidence 
does not raise a reasonable possibility of substantiating the 
claim and is not new and material.  See 38 C.F.R. § 3.156 
(2003).  The claim is therefore not reopened.


ORDER

New and material evidence not having been presented to reopen 
the claim for service connection for the cause of the 
veteran's death, the benefit sought on appeal is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



